Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Claims
Applicant’s pre-appeal brief of claims 1-10 filed on January 14th, 2022 has been entered and considered. PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below. 
Claims 1-10 are pending.
Action on merits of claims 1-10 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ju (US 2020/0271968, hereinafter as Ju ‘968) in view of Steckel (US 2018/0190625, hereinafter as Stec ‘625).
Regarding Claim 1, Ju ‘968 teaches a display device, comprising: 
a self-emissive layer, comprising: 
a plurality of self-emissive units (see Fig. 2; 71/72/73; [0048]); and a first non-visible light generating unit (Fig. 4; (150); [0059]) respectively disposed among the self-emissive units; and a color filter layer (140; [0054] and [0058]) disposed on the self-emissive layer and comprising a shading matrix (141/142/143; see para. [0060]) wherein the first non-visible light generating unit and the matrix respectively have a first projection area and a second projection area on a projection plane parallel to the color filter layer; and the shading matrix at least partially permits the passing through of the first non-visible light generated by the first non-visible light generating units (see Fig. 4).  Examiner considers the filter regions (141-143) are the shading matrix.
Thus, Ju ‘968 is shown to teach all the features of the claim with the exception of explicitly the feature: “a plurality of non-visible light generating unit”.
However, Stec ‘625 teaches a plurality of non-visible light generating units (UV LEDs, Fig. 14C and 14D, para. [0085]).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Ju ‘968 by having a plurality of non-visible light generating unit for the purpose of providing higher efficiency, and allow for lower energy or power usage for the display system (see para. [0060]) as suggested by Stec ‘625.


Ju ‘968 teaches the shading matrix (141/142/143; see para. [0060]) has a penetration spectrum (see Fig. 3, para. [0050]); wherein the first non-visible emission spectrum and the penetration spectrum at least partially overlap.  

Regarding Claim 3, Ju ‘968 teaches the penetration spectrum ranges from 850 to 1500 nm (or infrared light spectrum; see para. [0058]).  

Regarding Claim 4, Stec ‘625 teaches the self-emissive layer has a plurality of data channels respectively formed among the self-emissive units; the first non-visible light generating units (101) are respectively located within the data channels (see Fig. 21C); the matrix comprises a plurality of strip units (150; [0067]) arranged side by side; and the strip units extend along the data channels respectively. Examiner considers the bank layer is strip unit.
Ju ‘968 teaches the shading matrix (141-143; see para. [0060]).

Regarding Claim 5, Stec ‘625 teaches light generated by the first non-visible light generating units is near infrared (see para. [0004]).  
Further, it has been held to be within the general skill of a worker in the art to select a quantum dot material to generate near infrared light on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a quantum dot material in order to improve the performance of the display device.

Regarding Claim 6, Stec ‘625 teaches the color filter layer (400; [0081]) has a plurality of quantum dots; and the self-emissive units are a plurality of blue micro-LEDs (see para. [0056] and [0058].  

Regarding Claim 7, Stec ‘625 teaches the color filter layer has a plurality of penetration zones disposed among the shading matrix and respectively correspond to part of the self-emissive units (see para. [0080] and [0083].  

Regarding Claim 8, Stec ‘625 teaches a plurality of second non-visible light generating units (see Fig. 21C); wherein the color filter layer (402; [0114]) has a plurality of penetration zones disposed among the shading matrix and respectively correspond to part of the self-emissive units; and the second non-visible light generating units are respectively disposed within the self-emissive units corresponding to the penetration zones.  

Regarding Claim 9, Stec ‘625 teaches each of the second non-visible light generating units has a second non- visible emission spectrum (see para. [0083]); and each of the first non-visible light generating units has a first non-visible emission spectrum (see para. [0004]); wherein the wavelength of the second non-visible emission spectrum and the wavelength of the first non-visible emission spectrum are respectively located at a different end of a visible wavelength range (see para. [0007] and [0058]).  
Further, it has been held to be within the general skill of a worker in the art to select a different end of a visible wavelength range on the basis of it suitability for the intended use as a In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to select a different end of a visible wavelength range in order to improve the performance of the display device.

Regarding Claim 10, Stec ‘625 teaches the second non-visible light generating units generates a plurality of ultraviolet (see para. [0007] and [0058]).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Kim (US 2015/0255439 A1)			
McRae (US 2015/0162507 A1)
Bibl et al. (US 2014/0367711 A1)		
Tseng et al. (US 2011/0001909 A1)
Li et al. (US 2009/0134414 A1)		

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829